Citation Nr: 0810999	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the benefits sought on appeal. 



FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD due to his service in 
Vietnam.  In an April 2006 statement, the veteran reported 
stressors including: being struck by a "cooked off" shell, 
being bit by a rabid dog, facing incoming rockets while at a 
hospital, and engaging in hand-to-hand combat with the enemy.

The veteran's service medical records show that on enlistment 
examination it was noted that he had a history of occasional 
nightmares since the age of nine.  However, there was no 
evidence of any psychiatric problem.  The service medical 
records, including the December 1970 discharge examination 
report, do not reveal any psychiatric complaints or findings.  


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

A March 2005 VA psychiatric consult resulted in a diagnosis 
of dysthymia and it was noted that it was questionable as to 
whether the veteran had PTSD.  A September 2005 VA treatment 
report shows a diagnosis of possible PTSD.  A February 2006 
VA treatment report shows a diagnosis of dysthymic disorder 
by history; anxiety, not otherwise specified, rule out PTSD.  
An April 11, 2006 treatment report contains a diagnosis of 
dysthymia with mood disorder.  An April 13, 2006 treatment 
report shows a diagnosis of dysthymic disorder by history and 
possible PTSD.  A treatment report from September 2006 shows 
that the veteran was seen for anxiety and dysthymic disorder.  
The diagnosis was dysthymic disorder by history and possible 
PTSD.  A treatment report of February 2007 showed an 
assessment that found dysthymic disorder by history and 
possible PTSD.  While these VA medical records show that PTSD 
was considered, none of the VA medical personnel actually 
found that the veteran had PTSD.  


In August 2007, a VA examiner examined the veteran as well as 
the entire claims file and diagnosed anxiety disorder, not 
otherwise specified and marijuana abuse, episodic.  The 
examiner stated that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD per the DSM-IV. 

The only finding of PTSD is contained in the veteran's 
medical records from the Austin Vet Center.  Individual 
treatment records on May 2, 2005 show a diagnosis of PTSD.  
Individual treatment records on May 9, 2005 show a diagnosis 
of PTSD and depression.  Individual treatment records on July 
14, 2005 and July 28, 2005 show a diagnosis of PTSD and 
dysthymia.  In addition, treatment reports show that the 
veteran attended a PTSD discussion group on a weekly basis 
from July 2005 to January 2006.  There is also a treatment 
report dated April 26, 2003 that shows a diagnosis of anxiety 
disorder; PTSD not ruled out; and major depressive disorder.

The evidence is against a finding that the veteran currently 
has PTSD.  The Board finds that the VA treatment notes 
between March 2005 and February 2007 and the VA examination 
report of August 2007 are more probative than the treatment 
records from the Austin Vet Center.  These VA notes and the 
examination do not contain any diagnosis of PTSD.  Unlike the 
Austin Vet Center records, the VA examination shows a review 
of the veteran's complete medical history and the diagnoses 
and opinion are supported by the veteran's medical history.  
Since the most probative evidence and the greater weight of 
the evidence indicate that the veteran does not currently 
have PTSD, the preponderance of the evidence is against the 
claim and service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a December 2004 letter the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
After the veteran reported in his notice of disagreement that 
he had not received the December 2004 letter, which had been 
addressed correctly, the RO re-mailed it to him in June 2005. 
A March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, service 
personnel records and VA medical records.  The veteran has 
also been provided a VA medical examination.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  The 
veteran has submitted medical records favorable to his claim.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


